DETAILED ACTION

Status of Claims
Claims 1-20 are pending.  Of the pending claims, claims 8-12 and 17-20 are presented for examination on the merits, and claims 1-7 and 13-16 are withdrawn from examination.
Claims 8, 9, and 12 are currently amended.  Claims 17-20 are new.

Status of Previous Objections to the Specification
The previous objection to the specification is withdrawn in view of the amendments to the specification filed on 02/03/2021.

Status of Previous Claim Objections
The previous objection to claim 8 is withdrawn in view of the amendment to the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0211619 (A1) to Sharp et al. (“Sharp”) in view of US 2012/0138843 (A1) to Fleurial et al. (“Fleurial.
Regarding claims 8, 9, 17, and 18, Sharp teaches a thermoelectric material.  Title; abstract.  In one embodiment, the material has the general formula AxByCz.  
Component ‘A’ is a Group II cation or mixture of Group II cations, such as Mg (corresponds to X = Mg).  The amount ‘x’ ranges from about 0.9 to about 1.1 (corresponds to (‘1-n’) and ‘n’).  Para. [0031].
Component ‘B’ is a Group I cation or mixture of Group I cations, such as Ag (corresponds to Y = Ag).  The amount ‘y’ ranges from about 0.9 to about 1.1 (corresponds to (‘1-m’) and ‘m’).  Para. [0031].
Component ‘C’ is a Group V anion or mixture of Group V anions, such as Sb (corresponds to Z = Sb).  The amount ‘z’ ranges from about 0.9 to about 1.1 (corresponds to (‘1-q’) and ‘q’).  Para. [0031].
When ‘A,’ ‘B,’ and/or ‘C’ comprises a mixture of elements, they must be equal to (add up to) the molar ratio of that component, i.e., ‘x,’ ‘y,’ and ‘z,’ respectively.
The material is nearly pure phase.  Para. [0041].  When the quality of the sample is increased, the ZT at or near room temperature, e.g., 294 K (69.53oF), is greater than 0.9 (para. [0047]), which falls within the claimed range.  
Sharp teaches that components A, B, and C can each be comprised of a mixture of elements (corresponds to X and A, Y and B, and Z and C components, respectively, in the claim) (para. [0032]), but is silent regarding the specific amounts claimed.
Fleurial, directed to substantially pure phase thermoelectric alloys, teaches adding various dopant elements in amounts of about 0.001% to about 10% in atomic percent in order to improve thermodynamic efficiency and ensure a merit value (figure of merit or ZT) of about 0.5 or higher.  Para. [0009], [0027], [0051]-[0053].  The types of dopants can be selected from various groups of elements, such as alkali metals (group I 
It would have been obvious to one of ordinary skill in the art to have selected mixtures of elements for at least one component of Sharp because the addition of mixtures of dopants can improve the ZT value of the thermoelectric material.  
Regarding claim 10, Sharp teaches that at least one component ‘A,’ ‘B,’ or ‘C’ can constitute one element and at least one of ‘x,’ ‘y,’ and ‘z’ is about 1 (n, m, or q is zero).  Para. [0031].
Regarding claim 11, Sharp teaches that component ‘C’ (corresponds to Z and C) can be a mixture of Group V anions, the mixture including As, Sb, and/or Bi.  Para. [0031].
Regarding claim 12, Sharp teaches that component ‘A’ (corresponds to X and A) can be a mixture of Group II cations, the mixture including, among various options, Mg, Eu, and/or Yb.  Para. [0031].  Eu and Yb are elements in the lanthanide series (lanthanides).
Regarding claim 19, Sharp teaches that component ‘A’ (corresponds to X and A) can be a mixture of Group II cations, the mixture including, among various options, Mg, Ca, Sr, Ba, Eu, and/or Yb.  Para. [0031].  Eu and Yb are elements in the lanthanide series (lanthanides).
Regarding claim 20, Sharp teaches that component ‘B’ (corresponds to Y and B) can be a mixture of Group I cations, the mixture including, among various options, Ag and/or Au.  Para. [0031].  
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds of rejection.
Applicant notes that Sharp fails to teach a thermoelectric material wherein at least one of n, m, and q is from about 0.0001 to about 0.1.  
In response, Sharp permits each ‘A,’ ‘B,’ and ‘C’ component to contain one or more elements such that ‘A,’ ‘B,’ and/or ‘C’ can be made of mixtures of elements.  When ‘A,’ ‘B,’ and/or ‘C’ comprises a mixture of elements, they must be equal to (add up to) the molar ratio of that component, i.e., ‘x,’ ‘y,’ and ‘z,’ respectively.  Although Sharp is silent regarding the specific claimed proportions, Fleurial discloses that various dopants, many of which match the elements listed in Sharp, can be added in small amounts of about 0.001% to about 10% in atomic percent.  These dopants help improve the figure of merit to a value of about 0.5 or higher.  Thus, one of ordinary skill in the art would have been motivated to have controlled the amount of mixture material to the amount suggested by Fleurial in order to promote a high ZT value.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
April 28, 2021